                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


CLAY HENRY LEE HITT,1
KRISTI LYN SPERLING,
DALE LEE HITT,                                            Case No. 6:18-cv-01642-AA
                                                              OPINION & ORDER
             Plaintiffs,

      v.

DOUGLAS COUNTY, OREGON
et al.,

             Defendants.



AIKEN, District Judge:

      Plaintiffs filed this action on September 7, 2018 along with an application for

leave to proceed in forma pauperis ("IFP"). I dismissed Plaintiffs' first complaint for

failing to state an actionable legal claim and deferred ruling on Plaintiffs' IFP




      1  Clay Henry Lee Hitt, appears to be the minor child of the other plaintiffs.
As this Court explained in its previous Order and Opinion, a parent's privilege to
proceed pro se does not allow them to bring claims on behalf of their minor child.
See (doc. 7 at *6)
Page 1- OPINION AND ORDER
petition pending submission of an amended complaint. Plaintiffs have now filed an

amended complaint (doc. 13).

                                 LEGAL STANDARD
       A complaint filed in forma pauperis may be dismissed at any time, including

before service of process, if the court determines that:

        (A) the allegation of poverty is untrue; or
        (B) the action or appeal-
               (i) is frivolous or malicious;
               (ii) fails to state a claim on which relief may be granted; or
               (iii) seeks monetary relief against a defendant who is
               immune from such relief.

28 U.S.C. § 1915(e)(2); see also Neitzhe v. Williams, 490 U.S. 319, 324 (1989) (sua

sponte dismissals under section 1915 spare defendants the inconvenience of

answering frivolous complaints); Lopez v. Smith, 203 F.3d 1122, 1126 n.7 (9th Cir.

2000) (section 1915(e) applies to all in forma pauperis complaints, not just those

filed by inmates). A complaint is frivolous "where it lacks an arguable basis in

either law or in fact." Neitzhe, 490 U.S. at 325.

       Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should

construe pleadings by pro se plaintiffs liberally and give them the benefit of any

doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir. 1988).

Additionally, a prose litigant is entitled to notice of the deficiencies in the complaint

and the opportunity to amend, unless the complaint's deficiencies cannot be cured

by amendment. Id.

II I

Page 2 - OPINION AND ORDER
                                    DISCUSSION

        Plaintiffs' amended complaint asserts various claims in support of their

request for $500,000,000 in damages. Specifically, they allege state law claims of

negligence and intentional infliction of emotional distress, a claim for attorneys' fees

under 42 U.S.C. § 1988, and a litany of constitutional claims under 42 U.S.C. § 1983

for violations of their constitutional rights based on the First, Second, Fourth, Fifth,

Sixth, Fourteenth, and Seventeenth Amendments. Like their initial complaint, the

amended complaint lists over thirty named defendants, as well as one hundred

unnamed defendants, and includes various medical facilities, medical professionals,

state agencies, state officials, judicial officials, and others. For the reasons below,

Plaintiffs' amended complaint is dismissed for failing to state a claim upon which

relief can be granted and a determination of Plaintiffs' IFP status is deferred. See

28 U.S.C. § 1915(e)(2). Plaintiffs shall have 14 days to amend the complaint if they

so choose.

   I.        Failure to State a Claim

        Plaintiffs' amended complaint must be dismissed for several reasons. First,

under Rule 8 of the Federal Rules of Civil Procedure ("FRCP"), Plaintiffs fail to

adequately explain their claims. These rules describe a liberal system of notice

pleading which requires a complaint to contain only (1) a statement of jurisdiction,

(2) a short and plain statement of the claim showing that the pleader is entitled to

relief, and (3) a demand for judgment for the relief the pleader seeks. Walsh v. Nev.

Dep't of Human Resources, 471 F.3d 1033, 1036 (9th Cir. 2006) (citing Rule 8(a)).



Page 3 - OPINION AND ORDER
        The pleading standard announced by Rule 8 "does not reqmre detailed

factual allegations, but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted). "A pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertions devoid of further factual

enhancement." Id.

        The complaint must contain sufficient factual allegations that if accepted as

true "allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id. (internal quotation marks and citation omitted).

Additionally, "only a complaint that states a plausible claim for relief survives a

motion to dismiss." Id. at 679. The complaint must contain well-pleaded facts

which "permit the court to infer more than the mere possibility of misconduct[.]" Id.

        Here, Plaintiffs' claims are unclear and fail to meet the level of specificity

that Rule 8 requires. First, and perhaps most importantly, if Plaintiffs' case is to

stay in federal court, Plaintiffs must allege a viable federal claim.                    While their

initial complaint asserted jurisdiction based on diversity of citizenship, the

amended complaint is only asserting jurisdiction based on the existence of

constitutional issues. 2 While plaintiffs generally cite violations of constitutional

amendments "I, II, IV, VI, V, XIV, [and] XVII,'.'._they fail to allege any relevant facts



        2Plaintiffs should note that their "claim" under 42 U.S.C. § 1988 is not a proper cause of
action that can confer federal question jurisdiction because that provision is only for the award of
attorney fees once a federal claim has been adjudicated.

Page 4 - OPINION AND ORDER
for the Court to determine whether a violation has occurred and fail to explain how

their rights under those specific amendments were violated.

      Plaintiffs' are reminded that to proceed with a federal constitution claim

pursuant to 28 U.S.C. § 1983, they must allege that their rights were infringed

under color of state law. Todd v. Shrah, 2017 WL 3429400, at *4 (D. Or. June 19,

2017). Further, violations of state law "do not, on their own, give rise to liability

under § 1983." Moreland v. Las Vegas Metro. Police Dep't, 159 F. 3d 465, 371 (9th

Cir. 1998). Rather, "[§] 1983 limits a federal courts analysis to the deprivation of

rights secured by the federal Constitution and laws." Lovell v. Poway Unified Sch.

Dist., 90 F.3d 367, 370-71 (9th Cir. 1996)

      The same concern was raised in the Court's previous Opinion and Order (doc.

7), but Plaintiffs have failed to plead specific and relevant facts to support their

alleged constitutional violations. For example, the Court previously explained that

the original complaint contained no facts to sustain a Second Amendment claim

against the named defendants, but Plaintiffs have continued to allege this violation

without further clarification.

      Additionally, the amended complaint generally asserts only bare conclusions

in support of Plaintiffs state and federal claims. The amended complaint contains

insufficient factual matter to state a claim for relief which prevents the Court from




Page 5 - OPINION AND ORDER
concluding that any of the possible defendants are liable for misconduct. Nor is it

clear which of the named defendants would be liable under specific federal claims. 3

       This is not to say that the there are no facts alleged in Plaintiffs' complaint,

rather the alleged facts are not relevant to Plaintiffs' stated causes of action. For

example, Plaintiffs asserted a claim for intentional infliction of emotional distress

against Mercy Medical Center and its employees, but the only facts alleged appear

to be about a possible breach of contract and failure to give Plaintiffs a patient

rights sheet.     The fact that a breach of contract cannot give rise to emotional

distress damages notwithstanding, Plaintiffs fail to explain what the contract is

about, how it was breached, and why they believe the breach was intentional and

meant to cause them emotional distress.

       Much of the rest of the amended complaint appears to be copied and pasted

from the initial complaint without further clarification, while other parts of the

amended complaint seems to be arguing that there is an agreement between state

officials and various medical professionals to illegally take the newborns of

unsuspecting individuals for ''profit and gain." See, e.g., Pls.' Amend. Compl. at 3, 8,

10, 11.

          For all these reasons, the amended complaint fails to state a claim that the

Court can adjudicate under the relevant pleading standards.

fl I

fl I

         Plaintiffs do allege various "state law claims" against the State of Oregon,
          3
the Department of Human Services, the City of Roseburg, Mercy Medical Center.
See, Pls' Am. Comp. at *14
Page 6 - OPINION AND ORDER
   II.      Eleventh Amendment Issues

         Plaintiffs generally asserted claims against state actors are also problematic.

The Eleventh Amendment bars a citizen from bringing suit against a state, or state

agency or department, in federal court. Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984); Micomonaco v. Washington, 45 F.3d 316, 319

(9th Cir. 1995). The same Eleventh Amendment immunity that applies to a state

"also shields state officials from official capacity suits." Krainshi v. Nev. ex rel. Ed.

of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010).

         However, a plaintiff may seek "prospective declaratory or injunctive relief

against state officers in their official capacities." L.A. Cty. Bar Ass'n v. Eu, 979 F.2d

697, 704 (9th Cir. 1992). Here, this means that the state employees, who were

likely the primary individuals involved in the decision to take Plaintiffs' child out of

their custody cannot be sued for money damages and at best might be enjoined from

continuing to violate Plaintiffs' rights, assuming any of the defendants actions

amounted to such a violation. Plaintiffs' core concern, however, seems to have been

the taking of their child, and since that child seems to have been returned to

Plaintiffs at some point, it is unlikely that the Court would be able to provide

further relief.

         The same is likely true for the Deputy District Attorney that Plaintiffs have

named in their amended complaint. Generally, Deputy District Attorneys in the

State of Oregon are considered state, not county, actors.             Heidt v. City of

McMinnville, 2016 WL 7007501, at *13 (D. Or. Nov. 29, 2016) (noting that Ninth



Page 7 - OPINION AND ORDER
Circuit and district court cases "most often [have] characterized district attorneys in

Oregon as state actors, not county actors" and noting an exception for "narrow

circumstances involving administrative functions relating to county staff'). Since

Plaintiffs seem to be suing attorneys in their official capacity, any claim for

damages against them would also be barred.

      Plaintiffs should note that not all legal claims can be litigated in federal

court. Federal Courts are courts of limited jurisdiction and may only decide cases

between parties from different states and cases that allege federal statutory or

constitutional violations.   Plaintiffs' complaints so far have simply listed the

violation of seven constitutional amendments as their federal claim but have not

explained how any of their rights guaranteed by these amendments have been

violated by specific defendants.

      The Court exercises it discretion to afford Plaintiffs another attempt to

amend their complaint to cure the deficiencies identified in this opinion and the

previous opinion dismissing the original complaint. This means that Plaintiffs

should likely narrow their constitutional claims to only relevant constitutional

amendments that Plaintiffs believe were violated. Plaintiffs should then explain

how they believe a violation or violations occurred.

      The Court also notes that since this is primarily a state child custody issue,

and Plaintiffs are challenging the propriety of the State's custody decision,

Plaintiffs should note that under Younger v. Harris, 401 U.S. 37 (1971) and many

cases that followed, federal courts generally abstain from hearing cases that would



Page 8 - OPINION AND ORDER
interfere with ongomg state proceedings. While it's unclear from the amended

complaint whether any relevant state proceedings are ongoing, Plaintiffs should

inform the Court of any such proceedings if they decide to amend their complaint.

                                  CONCLUSION

      For the reasons set forth above, the Amended Complaint (doc. 13) is

DISMISSED with leave to amend. Plaintiffs shall have fourteen (14) days in which

to file an amended complaint. Plaintiffs are advised that failure to file an amended

complaint within the allotted time will result in the entry of a judgment of

dismissal. The Court defers ruling on Plaintiffs' petition to proceed IFP (doc. 2)

until Plaintiffs file an amended complaint or the time for doing so has expired.

      It is so ORDERED this   9   day of:May, 2019.

                                             '


                                    Ann Aiken
                            United States District Judge




Page 9 - OPINION AND ORDER
